UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1682


SULYAMAN AL ISLAM WA SALAAM, a/k/a Alexander Bell,

                Plaintiff - Appellant,

          v.

CYNTHIA TAYLOR, DSS Richland County; LEXINGTON SC DSS; MS.
SINGLETON, Case Worker, Columbia SC; YASMIN NYISHAMA WA
SALAAM TURNAGE a/k/a Yasmin Nyishama Turnage Harris,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cv-00935-CMC)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sulyaman Al Islam Wa Salaam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sulyaman    Al   Islam   Wa   Salaam   appeals     the   district

court’s order adopting the magistrate judge’s recommendation and

denying relief without prejudice on Salaam’s civil complaint for

lack   of   subject    matter   jurisdiction.      We   have   reviewed   the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.           Salaam v. Taylor, No.

3:11-cv-00935-CMC (D.S.C. June 6, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                      2